Judgment and order unanimously affirmed, with costs. Memorandum: This case was tried with Miller v Farina, (58 AD2d 731), and for the reasons stated in the memorandum decision in that case, we find no merit in the objections raised by appellants to the jury’s determination of the issues herein or the conduct of the trial. Also in view of the severity of plaintiffs injuries and the difficulty and length of treatments with recurring expenses, pain, discomfort and hardship reasonable to be anticipated in the future the verdict was not excessive. (Appeal from judgment and order of Erie Supreme Court—automobile negligence.) Present—Marsh, P. J., Cardamone, Dillon, Goldman and Witmer, JJ.